EXHIBIT 31.3 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I,David K. Raun certify that: 1. I have reviewed this annual report on Form 10-K/A of PLX Technology, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; /s/David K. Raun Dated:April 29, 2014 David K. Raun Chief Executive Officer (Principal Executive Officer)
